UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-4700


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SOHIBOU THIAM,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:12-cr-00691-RMG-1)


Submitted:   May 20, 2014                        Decided:   June 10, 2014


Before AGEE and     FLOYD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant   Federal    Public  Defender,
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Dean H. Secor, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sohibou Thiam pled guilty to one count of possessing,

knowingly    and   with      the    intent     to    defraud,       fifteen        or    more

counterfeit and unauthorized access devices, in violation of 18

U.S.C. § 1029(a)(3), (c)(1)(a)(i) (2012).                        He now appeals his

resulting twelve-month sentence on the grounds that the district

court committed procedural error by (1) denying his counsel an

opportunity to speak on his behalf; (2) compelling Thiam to make

self-incriminating          statements        in     violation       of       his       Fifth

Amendment rights; and (3) failing to adequately consider Thiam’s

immigration status as a factor under 18 U.S.C. § 3553(a) (2012).

Thiam further argues the cumulative prejudicial effect of these

procedural errors warrant remand.               We affirm.

             Appellate courts review a sentence for procedural and

substantive     reasonableness         under         an     abuse       of    discretion

standard.      Gall    v.    United    States,        552 U.S. 38,      51    (2007).

“Before    imposing    sentence,       the     court      must:     (i)      provide      the

defendant’s attorney an opportunity to speak on the defendant’s

behalf.”     Fed. R. Crim. P. 32(i)(4)(A)(i).                  The record discloses

that   the     district       court      gave        defense      counsel          numerous

opportunities to speak on behalf of Thiam.                       In fact, the court

asked defense counsel multiple times whether she wanted to add

anything    further.        Thiam    simply        seizes   on    one     point     in    the

proceedings where the district court asked defense counsel to

                                          2
remain    silent       so   that     Thiam     could     explain      why    his     companion

identified Thiam by a fictitious name.                         This, however, does not

change    the        fact   that     counsel         availed    herself       of     the       many

opportunities to offer arguments for a mitigated sentence for

her client.         We therefore conclude this claim is without merit.

               In a related argument, Thiam argues the district court

compelled       self-incriminating             testimony,       in    violation           of    his

Fifth Amendment rights.                  The         Fifth        Amendment’s                  self-

incrimination clause provides that no person “shall be compelled

in any criminal case to be a witness against himself.”                                         U.S.

Const. amend. V.            This prohibition “not only permits a person to

refuse to testify against himself at a criminal trial in which

he   is   a    defendant,          but    also       privileges      him    not     to     answer

official questions put to him in any other proceeding, civil or

criminal,       formal        or     informal,          where     the       answers            might

incriminate him in future criminal proceedings.”                                  Minnesota v.

Murphy,       465 U.S. 420,    426       (1984)    (internal         quotation           marks

omitted).      Indeed,       a   defendant        retains      this    privilege          at    his

sentencing hearing.                See Mitchell v. United States, 526 U.S.
314, 321 (1999).

               The     Supreme      Court        has    clarified          that     the    Fifth

Amendment’s Self-Incrimination Clause guarantees “only that the

witness not be compelled to give self-incriminating testimony.”

McKune v. Lile, 536 U.S. 24, 35-36 (2002) (internal quotation

                                                 3
marks omitted) (emphasis in original).                     A witness’s answers “are

not compelled within the meaning of the Fifth Amendment unless

the   witness      is   required    to    answer         over    his    valid       claim        of

privilege.”        United      States    v.       Vangates,     287 F.3d 1315,       1320

(11th Cir. 2002) (quoting Murphy, 465 U.S. at 427).

             The    district     court     clearly        questioned         Thiam        on    the

substantive facts of the offense as well as facts of a prior

investigation in which Thiam was charged, but not prosecuted.

During this time, counsel was not permitted to speak.                                     Thiam,

however,     denied      any   involvement          in   other       criminally       related

activities eluded to by the court.                       He therefore did not make

any   incriminating       statements.             Most   importantly,             Thiam    never

asserted his Fifth Amendment right against self-incrimination.

For these reasons, we conclude the district court’s questions

did not violate Thiam’s protection against self incrimination.

             Thiam also contends the district court erred when it

failed to adequately consider his immigration status as a factor

under    §   3553(a)      in    fashioning         his     sentence.         In    evaluating

procedural      reasonableness,         this       court    considers         whether          the

district     court      properly    calculated           the    defendant’s          advisory

Guidelines range, gave the parties an opportunity to argue for

an    appropriate       sentence,   considered           the    18     U.S.C.       § 3553(a)

factors,     selected      a    sentence       supported        by     the    record,          and

sufficiently explained the selected sentence.                          Gall, 552 U.S. at

                                              4
49-51; see also United States v. Carter, 564 F.3d 325, 328 (4th

Cir.    2009)       (sentencing         court        “must       make      an      individualized

assessment based on the facts presented”) (citation and emphasis

omitted).       If the sentence is free of procedural error, the

court   reviews       it    for       substantive          reasonableness,            taking       into

account the totality of the circumstances.                                 Gall, 552 U.S. at

51.     This    court       presumes        that      a    sentence        within       a    properly

calculated Guidelines range is substantively reasonable.                                      United

States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).

               We    conclude          that     the       district         court      sufficiently

articulated an individual application of the § 3553(a) factors

to Thiam and adequately explained its sentence.                                      Here, defense

counsel    discussed        at       length    possible         immigration           consequences

for Thiam should he receive a significant sentence.                                    Contrary to

Thiam’s    claim,      the          district    court          was    well      aware       that   the

sentence could have immigration consequences.                                Our review of the

record confirms that the district court adequately considered

Thiam’s    argument         in      fashioning        Thiam’s         sentence.         The    court

simply concluded that a significantly shorter sentence was not

warranted       just       so       Thiam      could       avoid       certain         immigration

consequences.        Furthermore,             Thiam’s          sentence         is    within       the

properly    calculated              Guidelines        range          and   is    thus        presumed

reasonable.          Such       a    presumption          is   rebutted      only       by   showing

“that the sentence is unreasonable when measured against the

                                                 5
§ 3553(a) factors.”           United States v. Montes-Pineda, 445 F.3d
375, 379 (4th Cir. 2006) (internal quotation marks omitted).

Thiam    has    failed     to      establish      any     basis      to    rebut    the

presumption.

            Finally,      Thiam        argues     that        the   court’s     errors

constituted cumulative error entitling him to a resentencing.

The cumulative error doctrine recognizes that two or more errors

that are individually harmless may cumulatively warrant reversal

if they “so fatally infect the trial that they violated the

trial’s fundamental fairness.”                  United States v. Basham, 561
F.3d 302,    330    (4th     Cir.     2009)    (internal         quotation      marks

omitted).      However, “[w]hen none of the individual rulings work

any cognizable harm, it necessarily follows that the cumulative

error   doctrine      finds   no    foothold.”          Id.    (internal     quotation

marks and alterations omitted).                 Because no error, harmless or

otherwise, occurred here, we conclude Thiam’s cumulative error

claim must fail.

            Accordingly, we affirm Thiam’s sentence.                       We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the    materials      before      the    court    and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                          6